PER CURIAM.
Pursuant to the joint stipulation executed September 4, 1936, for the consolidation of this case with the case entitled David Gross, Petitioner, v. Commissioner of Internal Revenue, Respondent (C.C.A.) 88 F.(2d) 567, and the motion filed by petitioner to enter the same judgment in the above-entitled and numbered cause as was entered by this court in the case entüled David Gross, Petitioner, v. Commissioner of Internal Revenue, on March 2, 1937, it is now here ordered, adjudged, and decreed by this court that the judgment of the said United States Board of Tax Appeals in this cause be, and the same is hereby, reversed with direction to correct the tax assessed in accordance with the opinion of this court rendered on March 2, 1937, in the case of David Gross, Petitioner, v. Commissioner of Internal Revenue, respondent.